Citation Nr: 0428797	
Decision Date: 10/20/04    Archive Date: 10/28/04

DOCKET NO.  02-20 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for multiple sclerosis, 
secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

F. Hoffman, Associate Counsel



INTRODUCTION

The veteran served on active military duty from October 1966 
to March 1969.  This appeal comes properly before the Board 
of Veterans' Appeals (Board) from an August 2001 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office in Chicago, Illinois (RO).  


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam.

2.  Multiple sclerosis was first diagnosed in December 1994.

3.  VA has determined that there is no positive association 
between exposure to herbicides and multiple sclerosis (MS).

4.  MS was not manifested within seven years post-service, 
and there is no competent evidence of a causal connection 
between the veteran's MS and military service or any incident 
therein, to include any exposure to herbicide agents.


CONCLUSION OF LAW

MS was not incurred in or aggravated by service, was not 
manifested within seven years post-service, and is not the 
result of exposure to herbicides.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1116, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  VA has 
issued regulations to implement the provisions of the VCAA.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, VA notified the veteran by a 
letter dated in April 2001 that VA would obtain all service 
personnel and service medical records, VA medical records, 
and any other medical records about which the veteran 
notified them.  The veteran was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment for his claimed 
disabilities, or to provide a properly executed release so 
that VA could request the records on his behalf.  The duty to 
notify the veteran of necessary evidence and of 
responsibility for obtaining or presenting that evidence has 
been fulfilled.  Id.

Third, VA has a duty, in order to assist claimants, to obtain 
evidence needed to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In this case, the appellant's 
service department medical records are on file, and his VA 
treatment records have been associated with the claims file.  
The veteran was asked to advise VA if there was any other 
information or evidence he considered relevant to his claim 
so that VA could help him by getting that evidence.  He was 
also advised what evidence VA had requested, and notified in 
the statement of the case what evidence had been received.  
The veteran was notified that a VA examination was required 
and one was conducted in July 2001.  Thus, VA's duty to 
assist has been fulfilled.

VA did not specifically ask for all evidence in the veteran's 
possession.  The veteran, however, by failing to reply to 
requests for information about any additional evidence not of 
record, has stated sub silentio that he neither has nor knows 
of any further pertinent evidence.  Hence, no evidence has 
been lost to the record, and there is no failure to assist 
the veteran simply because VA did not explicitly ask him to 
submit all evidence in his possession.  If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  

The veteran's service medical records show that he thrice 
sought treatment in November 1966 for back pain that had 
reportedly lasted for six weeks.  At that time, the veteran 
also reported that he had a history of "back sprain x 3 
before came into the Corps," but that he had not been 
treated medically because each time it "went away by itself 
in one week."  In March 1967, the veteran experienced 
dizziness with a loss of consciousness.  He reported that he 
had been "blacking out" for approximately three months.  
The clinical report from this episode indicated that petitmal 
[sic] epilepsy was to be ruled out, and further stated, 
"[veteran] with recurrent dizzy-light-headed feeling past 
few months to year ([existed prior to service]), infrequently 
leading to blacking out.  Sometimes he aborts loss of 
consciousness by bending head down.  No clear convulsive 
manifestations."  The neurologic examination was normal.  
The note concluded, "This has few resemblances to petitmal 
[sic] epilepsy."  The veteran was put on light duty for one 
week.  On a Report of Medical History dated in July 1967, the 
veteran indicated a personal history of dizziness or fainting 
spells.

In September 1967, the veteran sought treatment for a six-
day-long history of pain in the dorsolumbar area with an 
increasing sensation of numbness in his anterior left thigh 
region.  It was noted that the veteran had a subjective 
decreased sensation in L1-2 distribution, anterior left thigh 
only.  X-rays were negative, and the veteran was given a 
prescription.  Later in September 1967, after several similar 
complaints, the veteran was referred to a neurologist.  In 
early October 1967, the in-service neurologist noted that the 
veteran had experienced low back pain intermittently for two 
years.  The veteran reported that symptoms began while he was 
doing farm work.  It was reported that the veteran had not 
had leg pain, but that he had experienced "some numbness of 
the left anterior thigh which is now better."  Upon 
examination, it was noted that the veteran's back was not 
tender, that he flexed well, but recovered "abnormally in 
that he has a 'catch' about 3/4th of the way during the 
recovery phase when he will rotate his back a few degrees."  
The veteran had no motor weakness, and reportedly had "no 
sensory loss today."  X-rays were abnormal, showing that 
"[the veteran] has a congenital spina bifida of L5 of an 
assymetric [sic] type with lack of development of the 
superiorfacet [sic] of L5 on the left side.  The cleft in the 
spinal arch is also assymetricaly [sic] located on the 
left."  The impression was that the veteran had 
"symptomatic spina bifida with low back pain.  No radiucular 
[sic] signs."  The neurologist recommended a bed board for 
lumbar support and instructed the veteran to avoid heavy 
lifting, or improper lifting.

In mid-October 1967, the veteran's condition was unchanged 
and he was instructed to exercise his back and continue with 
his then current prescribed medication.  By late October, the 
veteran was wearing a corset and reported no change in his 
condition.  In January 1968, the veteran sought treatment 
three times for low back pain.  It was noted that the 
veteran's prescription pain medication was not working and a 
prescription for a new medication was issued.  A note from 
the Dental Department, dated in April 1968, showed that the 
veteran reported that he had fainted in the past.  The 
veteran sought treatment for similar back pain twice in June 
1968, once in September 1968, and then again in December 
1968.  In December 1968, the veteran was referred to 
orthopedics, and a February 1969 treatment note 


from the Orthopedic Clinic revealed that the veteran had poor 
posture with a tilt to the right.  The veteran had "some 
tenderness over the L5 spine with paravertebral spasm and 
guarding."  It was also noted that flexion beyond 90 degrees 
produced pain and x-rays revealed spondylolysis at L5 on the 
left.  The examiner agreed with the prior finding that the 
veteran's condition existed prior to service, and that 
discharge was indicated.  The veteran received a medical 
discharge in March 1969.

Subsequent to service discharge, a private physician's 
letter, dated in December 1994, stated that the veteran was, 
at that time, diagnosed with MS.  This diagnosis was made 25 
years after separation from service.  

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  38 
C.F.R. § 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge from active duty when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Moreover, in the case of MS, service connection may be 
granted if such disease is manifested in service, or 
manifested to a compensable degree within seven years 
following separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309. 

The veteran contends that his service medical records show 
evidence of early symptoms of MS, but that his disease was 
misdiagnosed until December 1994.  The veteran served on 
active military duty from October 1966 to March 1969, in the 
United States Marine Corps, and had one year and 23 days of 
foreign and/or sea service.  The veteran was awarded with the 
National Defense Service Medal, the Vietnamese Service Medal 
with two stars, and the Vietnamese Campaign Medal, and served 
in the Republic of Vietnam.  A veteran is presumed to have 
been 


exposed to Agent Orange if he served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  38 U.S.C.A. § 1116(f).  This case 
does not, however, turn on whether the veteran was exposed to 
Agent Orange, but rather the result of such exposure.  

VA regulations provide that, if a veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; type 2 diabetes; Hodgkin's disease; Chronic 
lymphocytic leukemia; multiple myeloma; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and, soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  MS is not a disorder which is 
presumptively service connected on the basis of Agent Orange 
exposure.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  

Notwithstanding the foregoing law and regulation pertaining 
to entitlement to service connection on a presumptive basis 
due to Agent Orange exposure, a veteran is not precluded from 
establishing service connection for diseases not subject to 
presumptive service connection with proof of actual direct 
causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  

In order to prevail on the merits of a claim for service 
connection on a direct basis, three elements must be present:  
(1) medical evidence of a current disability; (2) medical 
evidence or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of an injury or disease; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

A VA medical opinion was rendered in July 2001 regarding the 
etiology of the veteran's MS.  After a review of the claims 
file and physical examination, the VA examiner opined, "I 
found no evidence which convincingly linked [the veteran's] 


[MS] symptoms to the left leg numbness in the service."  The 
examiner also went on to explain the veteran's in-service 
symptoms:

The left upper anterior leg numbness in 
1967 was in L1-L2 dermatomal 
distribution.  The notes indicate that 
he was having back pain at the time and 
that he had spina bifida and 
spondylolysis on an x-ray of his lower 
back.  It is most likely that this left 
leg numbness was due to radiculopathy 
and not due to [MS].

Although there is evidence of a current disability, there is 
no medical evidence of a nexus, or link, between the 
veteran's current disability and his time in service, to 
include as due to Agent Orange exposure.  

Again, certain chronic organic diseases of the nervous system 
may be presumed to have been incurred during service if they 
become disabling to a compensable degree within seven years 
of separation from active duty for MS.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  However, there is no 
evidence of record indicating that the veteran's MS manifest 
within those first seven years after service.  38 C.F.R. 
3.307(a)(3).  Therefore, it cannot be concluded that his MS 
is presumptively linked to his period of active duty.  

The veteran contends that he developed MS while on active 
duty.  The veteran is competent to speak to his symptoms, 
their duration, and their severity.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Moray v. Brown, 5 
Vet. App. 211 (1993).  However, he has not been shown to 
possess the training or credentials needed to render a 
diagnosis or a competent opinion as to medical causation, and 
his opinion thus does not constitute competent medical 
evidence.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, Vet. App. 
195, 201 (1996); Espiritu, 2 Vet. App. at 494-95.

Accordingly, as MS is not recognized by the regulations as a 
disease which can be presumed to be related to exposure to 
chemical herbicides in Vietnam, MS was not 


shown by the medical evidence of record within 7 years after 
service separation, and there is no medical evidence relating 
MS to the veteran's military service, to include as due to 
Agent Orange exposure, service connection for MS is not 
warranted.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for MS is denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



